Title: To Thomas Jefferson from James Madison, 26 July 1791
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N.Y. July 26. 1791

I am just in possession of your favor of the 24 inst: and thank you for the pamphlet which I shall look over without delay. Mr. Dorhman has this moment handed me a letter to Mazzei which will give him the change of prospect as to the balance of the debt. I really believe D’s misfortunes to have been great and real. Mazzei must rest contented with his ultimate security in the land which I consider as satisfactory. It probably could not at this moment be converted into money at all; and certainly not without an absolute sacrifice of D’s interest.—The maple sugar was principally bought by the manufacturers to be refined. After some research I have found a parcel from which you can be supplied. But the quality is so far below the standard formed by my imagination, that I inclose a sample in order to have your own decision on the case. The price is £3. 8. N.-Y. Currency. Nothing new. Yrs. mo: affy.,

Js. Madison Jr

